Citation Nr: 1232508	
Decision Date: 09/20/12    Archive Date: 10/01/12	

DOCKET NO.  09-39 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the residuals of cold injury to the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to April 1962, a portion of which apparently represented service in the Republic of Korea.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In a decision of July 2011, the Board denied entitlement to service connection for a low back disorder, finding that new and material evidence had not been received sufficient to reopen the Veteran's previously-denied claim.  At that same time, the Board remanded for additional development the issue of entitlement to service connection for the residuals of cold injury to the bilateral lower extremities.  That issue is once more before the Board for appellate review.

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2011).  

Finally, based upon various statements contained in the file, it is unclear whether, in addition to the issue currently before the Board, the Veteran seeks entitlement to service connection for a chronic disorder of his right foot.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  If he or his representative desire to raise such issue, it should be done with specificity at the RO.


FINDING OF FACT

Chronic residuals of cold injury to the bilateral lower extremities are not shown to have been present in service, or at any time thereafter.


CONCLUSION OF LAW

Chronic residuals of cold injury to the bilateral lower extremities were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in January 2008 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at an RO hearing in February 2010, as well as testimony presented at a hearing before the undersigned Veterans Law Judge in March 2011, service treatment records, and both VA (including Virtual VA) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks entitlement to service connection for chronic residuals of cold injury to his bilateral lower extremities.  In pertinent part, it is contended that the Veteran's current lower extremity pathology is the result of multiple episodes of exposure to extreme cold during his period of service in the Republic of Korea.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present disability.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of any residuals of cold injury to the Veteran's lower extremities.  In that regard, while in August 1961, during the Veteran's period of active military service, he was seen for a complaint of pain in his left leg and/or foot, that pain was reportedly the result of an inservice fall, and not exposure to extreme cold.  Moreover, while in January 1962, once again during the Veteran's period of active military service, he was seen for a complaint of pain in both legs, that "radiating" pain was apparently the result of a low back disorder, and, once again, unrelated to any exposure to extreme cold.  Significantly, at the time of a service separation examination in March 1962, the Veteran gave no history, and voiced no complaints, regarding residuals of cold injury.  A physical examination of the Veteran's lower extremities, including the feet, conducted at that time was entirely within normal limits, and no pertinent diagnosis was noted.

The Board observes that, during the course of private outpatient treatment in August 1968, the Veteran was once again heard to complain of "leg pain."  However, by the Veteran's own admission, that pain was not a "real" leg pain, but rather a feeling that he had the flu "all the time."  While at the time of a VA general medical examination in August 1993, the Veteran once again complained of pain in both legs, physical examination of the Veteran's lower extremities showed equal radial and femoral pulses, with no evidence of peripheral vascular changes, no edema, and no varicosities.  Neurological evaluation showed deep tendon reflexes of 2/4 at the patella and Achilles tendon on both the right and left, as well as a downgoing Babinski sign on both the right and left.  

The Board observes that, during the course of private outpatient treatment in December 1993, there was no evidence of any mass in the muscles of the Veteran's lower extremities, or any obvious joint deformity.  Range of motion measurements of all joints was described as actually intact, equal, and symmetrical.  

In correspondence of January 1994, the Veteran's private neurologist indicated that, notwithstanding the Veteran's complaints of bilateral leg pain, a bone scan and lower extremity Doppler study had been within normal limits.  Moreover, electromyographic and nerve conduction studies of both the Veteran's upper and lower extremities were "basically normal."  

Significantly, during the course of private outpatient treatment in August 1996, the Veteran dated the onset of his lower extremity problems to 1994, many years following his discharge from service.  In point of fact, the earliest clinical indication of the presence of chronic lower extremity pathology is revealed by VA outpatient treatment records dated in July 2003, more than 40 years following the Veteran's discharge from service, at which time there was noted the presence of peripheral neuropathy of the lower extremities.  Significantly, while in March 2005, the Veteran was described as suffering from axonal neuropathy of the bilateral lower extremities, at no time was that pathology in any way linked to the Veteran's period of active military service, including inservice cold exposure.  Moreover, while following VA outpatient neurologic evaluation in March 2006, the Veteran was described as suffering from bilateral foot pain, that pain was described as having multiple causes, among them, peripheral neuropathy.  According to the examiner, the Veteran moved his legs constantly, which might represent a problem with restless legs syndrome.  Moreover, on interview, the Veteran appeared to have a psychiatric overlay.

The Board acknowledges that, following an outpatient VA podiatric evaluation in December 2008, the Veteran received a diagnosis of moderate to severe peripheral neuropathy, "possibly the residual of cold weather injury."  However, that opinion was clearly based on history provided by the Veteran, inasmuch as there is no evidence that, at the time of the rendering of that opinion, the examiner had access to either the Veteran's claims folder or his service treatment records.  Nor was any rationale offered for the examiner's opinion.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Significantly, while following a VA cold injury protocol examination in August 2011, the examiner offered his opinion that the Veteran was suffering from axonal peripheral neuropathy which was "as likely as not" caused by a "nonfreezing cold injury," that same examiner, in July 2012, following a review of the Veteran's claims folder, offered an addendum opinion that the Veteran's lower extremity pathology was less likely than not incurred in or caused by a claimed inservice injury, event, or illness.  In offering that opinion, the examiner noted that the cause of a person's peripheral neuropathy frequently cannot be determined, but that the presence of spontaneously reported paresthesias was helpful in distinguishing acquired from inherited polyneuropathies.  Given these parameters, the Veteran's neuropathy was more likely than not acquired.  Significantly, the Veteran had an axonal polyneuropathy, as demonstrated by electromyographic/nerve conduction velocity studies.  However, absent relevant documentation, there was no positive evidence, which is to say, no proof, that the Veteran ever suffered from chilblain (i.e., nonfreezing injury).  

Significantly, the Veteran himself indicated that he never treated his feet (in service), and that, consequently, there would be no documentation.  According to the examiner, the Veteran, as a medic, should have appreciated any cold injury, and treated it, "even on himself."  However, as previously noted, the Veteran indicated on more than one occasion that he did not treat his feet during active military service.  According to the examiner, after going through "every page of the Veteran's records," the only inservice visit for an injury to the feet was following a fall.  Moreover, based on the Veteran's VA records, his peripheral neuropathy was first discovered no earlier than July 2003.  While the Veteran had been to numerous private physicians over the course of many years, were he to have suffered from a neuropathy earlier than July 2003, someone would have noted it.  According to the examiner, while cold injury symptomatology does worsen over the years, any peripheral neuropathy resulting from cold injury would have shown up earlier than 2003.  

The Board finds the aforementioned opinion of a VA physician highly probative, because that opinion was based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, and a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion).  The VA physician reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided a well reasoned medical opinion, and alluded to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that the Veteran suffers from residuals of cold injury to either lower extremity.  

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed his claimed lower extremity pathology to inservice cold exposure.  However, not until August 2007, many years following the Veteran's discharge from service, did the Veteran file a claim for service connection for the residuals of cold injury.  As noted above, there is no evidence that the Veteran currently suffers from lower extremity pathology which is the result of inservice exposure to extreme cold.  To the extent the Veteran does exhibit pathology of the lower extremities, specifically, axonal peripheral neuropathy, pertinent evidence of record is to the effect that such pathology is unrelated to cold exposure in service.  Moreover, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates the current condition to that symptomatology.  See Savage, supra.  In this case, there is no persuasive medical evidence suggesting a link between the Veteran's current lower extremity pathology and cold exposure during his period of service in the Republic of Korea.  

The Board acknowledges the Veteran's statements, as well as those of his spouse, various family members, and certain acquaintances, regarding the origin of his current lower extremity pathology.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate the disability at issue to his period of active military service.  The aforementioned statements and history, it should be noted, when weighed against the other objective evidence of record, are neither credible nor of particular probative value.  Significantly, the aforementioned parties, as laypersons, are not competent to create the requisite causal nexus for the disability at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran, his spouse, various family members, or associates possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's current lower extremity pathology with any incident or incidents of his period of active military service, including inservice cold exposure.  Accordingly, the preponderance of the evidence is against the Veteran's claim, and service connection for the disability in question must be denied.


ORDER

Service connection for the residuals of cold injury to the bilateral lower extremities is denied.


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


